Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting over claims 1 and 11 of U.S. Patent No. 10,862,660 (hereinafter Kim) in view of Pecen et al. (US 2014/0369245, hereinafter Pecen) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
    
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Kim by eliminating the elements and their functions of the claims as set forth below.
Claim 1 of Instant Application
Claim 1 of Kim
A method of first electronic device, the method comprising: 
receiving first control information included in a first resource area;
identifying, based on the first control information, a second resource area and second control information, wherein the second resource area comprises a first area including the second control information and a second area including first data; 

wherein the first control information comprises resource allocation information for the second resource area, and
wherein the first resource area and the second resource area are allocated within a particular part of a system bandwidth in a frequency domain.

for communicating in a wireless communication system, the method comprising: 
receiving first control information mapped on a first resource area; 
identifying, based on the first control information, a second resource area and second control information, wherein the second resource area comprises a first area including the second control information and a second area including first data; and 

wherein the first control information comprises resource allocation information allocating the second resource area.


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of Kim by eliminating the italicized portion of limitation of claim 1.
Kim discloses all the subject matter of the claimed invention with the exception of wherein the first resource area and the second resource area are allocated within a particular part of a system bandwidth in a frequency domain. Pecen from the same or similar fields of endeavor discloses wherein the first resource area (Fig. 7 PDCCH 702; ¶ 49: Fig. 7 illustrates a downlink and uplink control and data channels, including PDCCH 702 ... The channels are used by multiple user equipment devices (labeled UE1-UE4)) and the second resource area (Fig. 7 PDSCH 704; ¶ [0049]: In the implementation of FIG. 7, the network assigns small downlink grants (i.e., data transfer resources) 718, 720, 722, and 724 on the PDSCH 704 for each of the user equipment devices UE1-UE4) are allocated within a particular part of a system bandwidth in a frequency domain (¶ [0051]: FIG. 7). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Kim by utilizing PDCCH and PDSCH being located at the frequency domain of Pecen. The motivation would have been to coordinate the transfer of user data and control data using a 

Claim 7 is rejected on the ground of nonstatutory double patenting over claim 11of Kim in view of Pecen based on the same/similar reasons of the rejection for claim 11.

Allowable Subject Matter
Claims 13-20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.